    Case 5:21-cv-03155-SAC Document 8 Filed 07/23/21 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


RYAN W. MASSENGILL,

                                 Petitioner,

            v.                                             CASE NO. 21-3155-SAC

STATE OF KANSAS,


                                 Respondent.


                               MEMORANDUM AND ORDER



     This matter is before the Court on Petitioner’s motions to

proceed in forma pauperis and his response to the Court’s Notice

and Order to Show Cause (NOSC). The motions to proceed in forma

pauperis    (Doc.    2   and    6)   are   granted.   In    addition,   now   that

Petitioner has clarified the procedural posture of his state-court

proceedings, the Court will direct Petitioner to show cause why

this matter should not be dismissed under the Younger abstention

doctrine.
     Petitioner filed his initial pleading on June 30, 2021. (Doc.

1.) The Court examined the petition and believed that the Kansas

state court had revoked Petitioner’s probation. (See Doc. 4, p. 1.)

Based on that understanding, which turned out to be incorrect, the

Court issued an NOSC on July 6, 2021, directing Petitioner to show

cause why his petition should not be dismissed without prejudice

for failure to exhaust available state remedies. Id. at 4. The NOSC
explained that there appeared to be available state remedies, such

as a direct appeal or a motion to correct illegal sentence, by which

Petitioner could challenge the revocation through state courts.
    Case 5:21-cv-03155-SAC Document 8 Filed 07/23/21 Page 2 of 4




Petitioner promptly filed his response, correcting the Court’s

misunderstanding that his probation had been revoked and clarifying

the facts underlying the petition. (Doc. 7.)

     As    the   Court   now   understands   it,   on    January      24,   2020,

Petitioner was sentenced in state court to 12 months of probation.

(Doc. 7-1, p. 2.) The State of Kansas later alleged that Petitioner

violated   the   terms   of    his   probation   and    on   August    7,   2020,

Petitioner attended a hearing regarding that alleged violation. Id.

The state district court ordered him to serve 14 days in jail and

to reenter a residential program when a bed became available. Id.

The journal entry that memorialized that hearing reflected that the

district judge extended Petitioner’s probation by three months, but

Petitioner contends that no such extension occurred. Id. According

to Petitioner’s calculations, therefore, his term of probation

ended on January 24, 2021. (Doc. 7, p. 1.)

     On March 15, 2021, the State of Kansas filed a motion to revoke

Petitioner’s probation, alleging that he had violated the terms of

his probation on March 3, 2021. Id. Petitioner was arrested on March
31, 2021 and has been jailed since, awaiting a probation revocation

hearing. Id. at 1-2.

     In his response to the NOSC, Petitioner also informs the Court

that he recently filed a motion in state district court requesting

a hearing and seeking to “dismiss revocation, correct illegal

sentence, and/or correct journal entry.” Id. Therein, Petitioner

argued to the state district court that his term of probation ended

prior to the alleged violations occurring—the same argument he makes
in the petition now before this Court. (Doc. 7-1, p. 2.) Petitioner

informs this Court that the state district court                   declined to
     Case 5:21-cv-03155-SAC Document 8 Filed 07/23/21 Page 3 of 4




scheduling a hearing on the matter, so Petitioner contends that he

has now exhausted all available state court remedies. The Court’s

reference in the NOSC to a motion to correct illegal sentence was

premised on the erroneous belief that the state court had revoked

Petitioner’s probation and ordered him to serve his underlying

prison sentence.

      Because    Petitioner’s    probation   revocation    proceedings   are

ongoing in the state courts, however, it appears that this Court

should abstain from intervening in the matter. Principles of comity

dictate that absent unusual circumstances, a federal court is not

to   intervene    in   ongoing    state    criminal    proceedings   unless

“irreparable injury” is “both great and immediate.” Younger v.

Harris, 401 U.S. 37, 46 (1971). Under Younger, federal courts must

abstain from exercising jurisdiction when the following conditions

are met:      “(1) there is an ongoing state criminal, civil, or

administrative proceeding; (2) the state court provides an adequate

forum to hear the claims raised in the federal complaint, and (3)

the state proceedings involve important state interests, matters
which traditionally look to state law for their resolution or

implicate separately articulated state policies.” Winn v. Cook, 945

F.3d 1253, 1258 (10th Cir. 2019). “Younger abstention is ‘non-

discretionary . . . absent extraordinary circumstances,’ if the

three conditions are indeed satisfied.” Brown ex rel. Brown v. Day,

555 F.3d 882, 888 (10th Cir. 2009) (quoting Amanatullah v. Co. Bd.

of Med. Examiners, 187 F.3d 1160, 1163 (10th Cir. 1999)).

      Even liberally construing the petition in this case, as is
appropriate since Petitioner is proceeding pro se, and considering

the additional facts set forth in Petitioner’s response to the NOSC,
      Case 5:21-cv-03155-SAC Document 8 Filed 07/23/21 Page 4 of 4




it appears that all three conditions are met in this case. First,

the probation revocation proceeding that Petitioner challenges as

invalid is ongoing. Second, the state court provides an adequate

forum for Petitioner to raise his claim that his term of probation

expired before the alleged violations occurred. Third, “[t]he state

has an important interest in seeing its criminal statutes enforced

and    its   state   criminal    procedures    followed,”     including   the

procedures for revoking probation. See Van De Mark v. Johnson

County, Kansas, 2002 WL 31928432, *2 (D. Kan. 2002).

       Petitioner is therefore directed to show cause, in writing, on

or before August 23, 2021, why this matter should not be summarily

dismissed without prejudice. The failure to file a timely response

will result in this matter being dismissed without further prior

notice to Petitioner.

       IT IS THEREFORE ORDERED that Petitioner is granted to and

including August 23, 2021, to show cause why the petition should

not be dismissed without prejudice pursuant to the Younger doctrine.

       IT IS FURTHER ORDERED that Petitioner’s motions to proceed in
forma pauperis (Doc. 2 and 6) are granted.


       IT IS SO ORDERED.

       DATED:   This 23rd day of July, 2021, at Topeka, Kansas.




                                    S/ Sam A. Crow

                                    SAM A. CROW
                                    U.S. Senior District Judge
